Citation Nr: 0110159	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  94-28 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for right knee chondromalacia.  

2.  Entitlement to an increased (compensable) evaluation for 
status post surgery of the right fifth toe.  

3.  Entitlement to an increased (compensable) evaluation for 
status post surgery of the left fifth toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1992.  He had 3 months and 23 days of prior active service.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).  In that 
decision, the RO granted the veteran's claims of entitlement 
to service connection for right knee chondromalacia, 
entitlement to service connection for status post surgery of 
the right fifth toe, and entitlement to service connection 
for status post surgery of the left fifth toe.  A 10 percent 
disability evaluation was assigned to the right knee 
disorder, while the right fifth toe disorder and the left 
fifth toe disorder were each found to be noncompensable.  The 
veteran perfected an appeal of the disability evaluations 
assigned.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability, characterized as 
right knee chondromalacia, has been manifested since July 
1992 by subjective complaints of aching pain and stiffness in 
the morning with an occasional locking type sensation, with 
objective demonstration of crepitus and full range of motion 
from 0 to 140 degrees, without painful motion, atrophy, 
edema, deformity, redness, heat, instability, diminished 
muscle strength, or constitutional signs of inflammatory 
arthritis.  

3.  Since July 1, 1992, the status post surgery of the right 
fifth toe has been productive of hammer toe of a single toe 
on the right foot without objective evidence of pain on 
motion or functional loss of the right fifth toe.

4.  Since July 1, 1992, the status post surgery of the left 
fifth toe has been productive of hammer toe of a single toe 
on the left foot without objective evidence of pain on motion 
or functional loss of the left fifth toe.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.103(a), 4.7, 4.14, 4.40, 4.45, 4.59, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2000).

2.  The criteria for a compensable evaluation for status post 
surgery of the right fifth toe have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5282 
(2000).

3.  The criteria for a compensable evaluation for status post 
surgery of the left fifth toe have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5282 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has attempted to obtain all available treatment records 
and the veteran's feet and knees were examined in November 
1992, January 1996, and March 2000.  The veteran's 
representative has recently argued that the reports of the 
last examinations of the veteran's feet and knees in March 
2000 are inadequate for rating purposes because the veteran's 
claims folder was not available for review by the examiner. 
These examination reports are, in all other respects, 
thorough and contain no materially erroneous medical history.  
Moreover, they are consistent with the other medical records 
and reports in the claims folder.  The Board sees no useful 
purpose in remanding these claims solely for the purpose of 
having the examiner(s) review the claim folder in this 
instance.  The Board concludes that VA has fulfilled its duty 
to assist the veteran in obtaining the facts pertinent to his 
claims for higher disability ratings.

Right Knee Disability

Factual Background

Service medical records reveal that the veteran was seen on 
two occasions in 1991 and 1992 for complaints of right knee 
pain.  Separation examination in June 1992 documented severe 
crepitus on movement and a diagnosis of right knee 
chondromalacia.  

VA examination of the right knee in November 1992 revealed no 
swelling, no effusion, no limitation of motion, and no 
evidence of instability, but did document severe crepitus 
with movements.  The pertinent diagnosis was right knee 
chondromalacia.  

Based upon the foregoing, service connection was established 
in a May 1993 rating decision for right knee chondromalacia, 
with a 10 percent evaluation assigned from July 1, 1992 under 
Diagnostic Codes 5003-5257.

VA examination of the right knee was conducted in January 
1996.  The veteran complained of pain in the right knee 
joint.  The veteran could squat, but upon squatting it was 
noted that he could feel right knee pain.  Objective 
examination of the knee revealed no swelling, no deformities, 
no crepitus, and no medial or lateral instability of the 
right knee upon stress valgus and varus.  There was no 
anterior or posterior instability of the right knee with a 
negative anterior and posterior drawer tests.  The veteran 
had crepitus of the right knee, and a positive patellar 
grinding test on the right knee.  The range of motion was 
flexion to 140 degrees and extension to 0 degrees.  The 
pertinent diagnosis was right knee chondromalacia patella.  

The veteran underwent the most recent VA examination of the 
right knee in March 2000.  The report of this examination 
revealed subjective complaints of aching pain and stiffness 
in the morning with an occasional locking-type sensation.  
Upon objective examination, there was demonstrated full range 
of motion from 0 to 140 degrees, without painful motion, 
atrophy, edema, deformity, redness, heat, instability, 
diminished muscle strength, or constitutional signs of 
inflammatory arthritis.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

The Board has considered all medical evidence of record 
relating to the veteran's left knee in making a 
determination.  In summary, the veteran's right knee 
disability, characterized as right knee chondromalacia, has 
been manifested since July 1992 by subjective complaints of 
aching pain and stiffness in the morning with an occasional 
locking type sensation, with objective demonstration of 
crepitus and full range of motion from 0 to 140 degrees, 
without painful motion, atrophy, edema, deformity, redness, 
heat, instability, diminished muscle strength, or 
constitutional signs of inflammatory arthritis.  The Board 
finds that the veteran's right knee disability does not 
warrant an evaluation greater than 10 percent.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The veteran's service-connected right knee chondromalacia 
patella has been evaluated under Diagnostic Code 5003-5257 as 
analogous to arthritis and to other impairment of the knee.  
See 38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent disability evaluation when 
slight, a 20 percent disability rating requires moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability, while a 30 percent disability rating 
requires severe impairment of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Given that neither subluxation nor 
lateral instability has been demonstrated on any examination 
since service, an evaluation in excess of the current 10 
percent rating is not for application under this Diagnostic 
Code.  

By the same token, the criteria for an evaluation in excess 
of 10 percent has not been demonstrated under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not compensably limited motion, 
the limitation of motion due to pain must be taken into 
consideration in the determination of whether, and to what 
degree, the limitation is compensable.

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Pursuant to 
DC 5260, limitation of flexion of the knee warrants a zero 
percent rating when flexion is limited to 60 degrees; a 10 
percent rating when limited to 45 degrees; a 20 percent when 
limited to 30 degrees; and a 30 percent when limited to 15 
degrees.  Pursuant to Diagnostic Code 5261, limitation of 
extension of the leg warrants a zero percent rating when 
extension is limited to 5 degrees; a 10 percent rating when 
extension is limited to 10 degrees; a 20 percent when limited 
to 15 degrees; 30 percent when limited to 20 degrees; 40 
percent when limited to 30 degrees; and 50 percent when 
limited to 45 degrees.

The Board notes that neither limitation of right knee motion 
nor pain on motion has been clinically documented since the 
effective date of service connection for the veteran's right 
knee disorder, July 1, 1992.  Consequently, even assuming 
that there had been established x-ray evidence of 
degenerative changes (which there has not been), the criteria 
for a compensable evaluation under Diagnostic Code 5003, 
and/or collaterally under Diagnostic Codes 5260 and 5261, has 
not been met or approximated.  

In July 1997, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under Diagnostic Code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 
09-98, the General Counsel clarified this in holding that for 
a knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59. 

In application of VAOPGCPREC 23-97 to the instant case, it is 
acknowledged that the veteran's right knee disorder is 
already rated under DC 5257.  However, even if degenerative 
changes in the right knee were established by x-ray, a 
separate, compensable rating pursuant to Diagnostic Code 5003 
would still not be warranted for arthritis because the 
veteran does not exhibit painful or limited motion, although 
he does complain of some knee pain, which is compensated 
under the current 10 percent rating.

Finally, although Diagnostic Code 5256 and Diagnostic Code 
5262 provide disability evaluations in excess of 10 percent, 
the Board finds that these Diagnostic Codes are not for 
application in such cases where ankylosis and/or nonunion of 
the tibia and fibula, are not shown, as in the instant case.

In conclusion, the Board has considered all of the applicable 
evidence relating to the veteran's right knee disability, and 
has considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), and VAOPGCPREC 23-97 
(July 1, 1997).  Based upon that review, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim, and that a rating in excess of 10 percent is not 
warranted for the veteran's right knee disorder.  

The Board also notes that this represents the initial rating 
of the veteran's right knee disorder.  As such the "staging" 
of ratings is for application.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  To that end, the Board finds that the 
current ten percent evaluation has been properly assigned 
effective from the day following the veteran's separation 
from service.  The Board has taken into consideration in our 
analysis, the most profound residuals demonstrated since that 
date, July 1, 1992, and has found that the objective evidence 
since that time does not meet or approximate the criteria for 
a higher evaluation.  Fenderson, Id.

Feet Disorder, Status Post Surgery

Factual Background

Service medical records reveal that the veteran was seen in 
1991 for complaints of little toe contracture on both feet 
growing progressively worse.  X-rays revealed hammer toe 
deformity of both feet toes, more marked on the left side.  
In September 1991, the veteran underwent a capsulotomy, 
arthroplasty and skin plasty on the 5th digit of the left 
foot.  In March 1992, the veteran underwent a similar surgery 
on the right foot.  

VA examination of the veteran's feet was conducted in 
November 1992.  The veteran complained of pains and 
discomfort and loss of balance of both feet with walking and 
running.  Examination revealed painful movements of both 
feet.  There were healed surgical scars and small in dorsum 
of the proximal phalanx of the big toes with about 20 degrees 
over external rotation and mild overriding over the 4th toes.  
The pertinent diagnosis was status post surgery both feet 
residual.  

Based upon the foregoing, service connection was established 
in a May 1993 rating decision for status post surgery, right 
foot, residuals, and status post surgery, left foot, 
residuals.  A 0 percent evaluation was assigned from July 1, 
1992 for each foot disorder under Diagnostic Codes 5282.

VA examination of the feet was conducted in January 1996.  
The veteran complained of loss of confidence and pain in the 
plantar aspect of both little toes.  Objective examination of 
the feet revealed that the veteran could stand.  He could do 
pronation and supination and rise on toes and heels with both 
feet without problems.  It was noted that the veteran had 
hammer toe deformities of both little toes.  There was no 
swelling of the feet.  He had adequate function of both feet, 
and adequate gait cycle.  The resulting pertinent diagnosis 
was residual, surgery to the right and left foot.  

The veteran underwent the most recent VA examination of the 
feet in March 2000.  The report of this examination revealed 
subjective complaints of occasional stiffness, inability to 
use all types of footwear, and pain of the fifth toes of both 
feet.  The veteran had obtained no treatment for his feet, 
experienced no flare-ups, and was not prescribed corrective 
shoes.  He stated that the condition affects him 
psychologically because he is not able to use slippers and 
does not like to go to the beach because of his toes' 
deformities.  Upon objective examination, there was found 
left fifth toe with dorsiflexion 10 degrees, hammertoe 
deformity postsurgical scar on the dorsal aspect proximal 
fifth toe.  There was found a right fifth toe postsurgical 
scar.  There was no deviation of the toe.  The scars had no 
adhesions and were movable and without keloid tissue.  The 
fifth toe ranges of motion were 30 degrees plantar flexion 
and 30 degrees dorsiflexion, right and left.  There was no 
painful motion.  There was no functional limitation standing 
or walking; no unusual shoe wear pattern; and no skin or 
vascular changes.  The veteran was able to stand, squat, 
supinate, and pronate.  The resulting diagnoses were 
residuals of left hammertoe on right foot and residuals of 
left foot hammertoe still with fifth digit hammertoe despite 
surgery.  There was specified in the diagnoses, no 
limitations.  

Analysis

The veteran's toe disabilities have been rated by the RO 
under Diagnostic Code 5282 which is the diagnostic code for 
evaluating hammer toes.  A hammer toe of a single toe 
warrants a noncompensable rating.  Hammer toes of all toes of 
a unilateral foot without claw foot warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2000).

As the clinical evidence shows that the veteran has only one 
postsurgical hammer toe on each foot, a compensable 
evaluation under Diagnostic Code 5282 for either foot is not 
appropriate.  In addition, compensable evaluations are also 
provided for several other foot disabilities, if shown, 
including weak foot (Diagnostic Code 5277), claw foot 
(Diagnostic Code 5278), metatarsalgia (Diagnostic Code 5279), 
malunion or nonunion of the tarsal or metatarsal bones 
(Diagnostic Code 5283), and moderate foot injuries 
(Diagnostic Code 5284) . 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5277, 5278, 5279, 5283, 5284.  However, the medical evidence 
does not show that any of these conditions have been 
demonstrated.

In that regard, the Board has considered whether another 
rating code is, in fact, "more appropriate" than the one used 
by the RO; such as the rating for other foot injuries under 
Diagnostic Code 5284.  See Butts v. Brown, 5 Vet. App. 532, 
538(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992; 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); VAOPGCPREC 9-
98.  The Board finds that the Rating Schedule provides a 
rating specifically for hammer toe conditions, and that the 
use of an alternative rating criteria for "other injuries" to 
the foot is not necessary.

It is necessary, however, to determine whether consideration 
must be given to functional loss due to pain under 38 C.F.R. 
§ 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Board must consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this regard, since neither limitation of motion 
nor pain on motion of the 5th toe of either foot has been 
shown to be involved, 38 C.F.R. §§ 4.40 and 4.45 will not 
provide a compensable evaluation for either foot disability.  
VAOPGCPREC 9-98.

Finally, consideration has been given to the fact that the 
veteran has bilateral fifth toe postsurgical scars.  There is 
no evidence, however, that they constitute scars that are 
poorly nourished with repeated ulceration, painful on 
objective demonstration, or that they cause any functional 
limitation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803- 
7805 (1999). The Board determines, therefore, that the 
criteria for an additional rating for the residual scarring 
of the bilateral fifth toes is not warranted.  See Esteban v. 
Brown, supra (unless otherwise provided in the Rating 
Schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately); 38 C.F.R. 
§ 4.14 (2000).

In conclusion, the Board finds that none of the evidence of 
record shows that the veteran has postsurgical hammertoes of 
either foot without claw foot, to warrant a 10 percent 
rating.  Nor has the veteran alleged that all of his toes are 
affected by the post-surgical condition.  Rather, the 
evidence shows little, if any, postsurgical hammertoe 
disability.  As the regulations provide for a noncompensable 
evaluation where single toes are involved for hammertoe 
disability, and only provide for a 10 percent evaluation 
where all of the toes are involved (unilaterally), the Board 
finds that a noncompensable evaluation is appropriate since 
the date following the veteran's separation from service, 
July 1, 1992.  The objective evidence since that time does 
not meet or approximate the criteria for a higher evaluation.  
Fenderson, Id.  See 38 C.F.R. § 4.71, Diagnostic Code 5282.  
The benefit of the doubt is not for application, as the 
veteran's condition has not met the criteria for a 
compensable evaluation.

Extraschedular Rating

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the rating schedule is not inadequate.  It 
provides for higher ratings for both foot and knee 
disabilities.  As discussed above, however, the required 
manifestations for the assignment of a higher schedular 
rating are not shown.  The record also does not show that 
either the knee or the toe disabilities present an 
exceptional or unusual disability picture.  None of these 
disabilities has required frequent periods of 
hospitalization.  In addition, it is neither contended nor 
shown that these disabilities produce marked interference 
with the veteran's employment.  Consequently, the Board 
concludes that the RO did not commit prejudicial error in not 
referring this case for consideration of the assignment of an 
extraschedular evaluation.


ORDER

A disability evaluation in excess of 10 percent for right 
knee chondromalacia is denied.  

An increased (compensable) evaluation for status post surgery 
of the right fifth toe is denied.  

An increased (compensable) evaluation for status post surgery 
of the left fifth toe is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


